           Case 3:17-cv-05769-RJB Document 261 Filed 03/13/20 Page 1 of 3
                                                       The Honorable Robert J. Bryan



 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,                      Case No. 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those
     similarly situated,                              NOTICE OF WITHDRAWAL OF ALLISON
11                                                    N. ANGEL
              Plaintiffs/Counter-Defendants,
12
     v.
13                                                    (CLERK'S ACTION REQUIRED)
     THE GEO GROUP, INC.,
14
              Defendant/Counter-Claimant.
15

16            PLEASE TAKE NOTICE that Allison N. Angel, of the law firm Akerman LLP, hereby

17   withdraws her appearance as counsel for Defendant The GEO Group, Inc. ("Defendant") in the

18   above-captioned action. All further correspondence, pleadings and notices should continue to be

19   served to Colin L. Barnacle, Christopher J. Eby, Ashley E. Calhoun and Adrienne Scheffey of

20   Akerman LLP, and Joan K. Mell of III Branches Law, PLLC, who will continue as counsel of

21   record for Defendant.

22            Respectfully submitted, this 13th day of March, 2020.

23                                          By: s/ Allison N. Angel
                                            AKERMAN LLP
24                                          Colin L. Barnacle (Admitted pro hac vice)
                                            Christopher J. Eby (Admitted pro hac vice)
25
                                            Ashley E. Calhoun (Admitted pro hac vice)
26                                          Adrienne Scheffey (Admitted pro hac vice)
                                            Allison N. Angel (Admitted pro hac vice)
27                                          1900 Sixteenth Street, Suite 1700

                                                                          AKERMAN LLP
     NOTICE OF WITHDRAWAL OF ALLISON N. ANGEL
     (3:17-CV-05769-RJB)                                              1900 Sixteenth Street, Suite 1700
                                                                          Denver, Colorado 80202
     – PAGE 1                                                            Telephone: 303-260-7712
     51887758;1
           Case 3:17-cv-05769-RJB Document 261 Filed 03/13/20 Page 2 of 3




 1                                  Denver, Colorado 80202
                                    Telephone: (303) 260-7712
 2                                  Facsimile: (303) 260-7714
                                    Email: colin.barnacle@akerman.com
 3
                                    Email: christopher.eby@akerman.com
 4                                  Email: ashley.calhoun@akerman.com
                                    Email: adrienne.scheffey@akerman.com
 5                                  Email: allison.angel@akerman.com
 6                                  By: s/ Joan K. Mell
                                    III BRANCHES LAW, PLLC
 7
                                    Joan K. Mell, WSBA #21319
 8                                  1019 Regents Boulevard, Suite 204
                                    Fircrest, Washington 98466
 9                                  Telephone: (253) 566-2510
                                    Facsimile: (281) 664-4643
10                                  Email: joan@3brancheslaw.com
11
                                    Attorneys for Defendant The GEO Group, Inc.
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                                               AKERMAN LLP
     NOTICE OF WITHDRAWAL OF ALLISON N. ANGEL
                                                           1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB)                                       Denver, Colorado 80202
     – PAGE 2                                                 Telephone: 303-260-7712

     51887758;1
           Case 3:17-cv-05769-RJB Document 261 Filed 03/13/20 Page 3 of 3



 1                                    PROOF OF SERVICE
 2            I hereby certify on the 13th day of March, 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing NOTICE OF WITHDRAWAL
 4   OF ALLISON N. ANGEL via the Court’s CM/ECF system on the following:
 5   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 6   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 7   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
 8   Seattle, Washington 98104
     Telephone: (206) 622-8000
 9   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
10   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
11   Email: roe@sgb-law.com
12   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
13   P.O. Box 90568
     Nashville, Tennessee 37209
14   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
15   Email: andrew@immigrantcivilrights.com
16   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
17   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
18   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
19   Email: devin@openskylaw.com
20   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
21   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
22   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
23
     Attorneys for Plaintiffs
24

25                                              s/ Nick Mangels
                                                Nick Mangels
26

27
                                                                      AKERMAN LLP
     PROOF OF SERVICE                                             1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 3                                     Denver, Colorado 80202
                                                                     Telephone: 303-260-7712

     51887758;1
